Citation Nr: 1715553	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-08 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for service connected residuals of right elbow injury with degenerative joint disease and deformity of radial head and distal humerus (right elbow disability) in excess of 10 percent prior to June 13, 2011 and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1981 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The appeal was subsequently transferred to the RO in Los Angeles, California. 

The Veteran testified before the undersigned Veterans Law Judge in February 2015. A transcript of the hearing is associated with the claims file. 

The Board previously remanded this matter in April 2015 for additional development. The Board remanded the appeal once more in July 2016 and requested the RO issue another Supplemental Statement of the Case addressing the June 2011 VA examination. The RO has since returned the appeal to the Board. 

In a November 2016 rating decision, the RO increased the rating to 20 percent for the Veteran's right elbow disability with an effective date of June 13, 2011.   It should be further noted the Veteran also was awarded a separate evaluation for limitation of supination in a November 2016 rating action.  This was rated as 10 percent disabling from June 2011.  The Veteran has not expressed any disagreement with this decision and therefore, it will not be explicitly addressed in this decision.  

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 


FINDING OF FACT

During the entire appeal period, there was painful motion in the right elbow with flexion ranging from 90 degrees with pain to 145 degrees without pain; extension at most has been limited to 45 degrees with pain; supination at most has been limited to 45 degrees with pain and pronation at most was 60 degrees with pain.

CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a right elbow disability prior to June 13, 2011 and in excess of 20 percent thereafter have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206-5213 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Adequate notice was provided to the Veteran in February 2009 and May 2009 letters that fully addressed all notice elements, including: what the evidence must show for increased rating claims, how disability ratings are assigned, what information and evidence must be submitted by him and what information and evidence would be obtained by VA. Accordingly, no further action is required with respect to the duty to notify.

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's available service treatment records (STRs), as well as post-service reports of private and VA treatment. Additionally, the Veteran's statements in support of the claim are of record. The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran also was afforded several VA examinations in conjunction with his claim in February 2009, June 2011 and January 2016. Neither the Veteran nor his representative has alleged that the examinations are inadequate. Review of the examination reports reveal that they are, in fact, adequate in order to issue a decision on the claim decided herein. Indeed, the examinations include a review of the record and provide the results of appropriate testing. Therefore, the VA examinations are adequate to adjudicate the increased rating claim being decided herein, and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge via videoconference in February 2015. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the February 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal and information was solicited regarding places of treatment and functional effects of the Veteran's disability. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a), 5103A, or 38 C.F.R. § 3.159. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.


II. Increased Rating 

Service connection for the Veteran's right elbow disability was granted in an October 1991 rating decision, at which time a 10 percent rating was assigned, effective July 18, 1991. In January 2009, the Veteran submitted a claim for an increased rating. 

The Veteran's right elbow disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5208. The Veteran is right-handed.  Normal range of motion of the elbow is from 0 degrees extension to 145 degrees flexion.   Normal forearm pronation is 0 to 80 degrees, and normal forearm supination is 0 to 85 degrees.  38 C.F.R. § 4.71a, Plate 1 (2016).  

Under Diagnostic Code 5206, for a major extremity, limitation of flexion of the forearm to 110 degrees warrants a non-compensable rating, flexion limited to 100 degrees warrants a 10 percent rating, flexion limited to 90 degrees warrants a 20 percent rating, limitation to 70 degrees warrants a 30 percent rating, limitation to 55 degrees warrants a 40 percent rating, and limitation to 45 degrees warrants a maximum 50 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, for a major extremity, limitation of extension of the forearm to 45 degrees or 60 degrees warrants a 10 percent rating, extension limited to 75 degrees warrants a 20 percent rating, extension limited to 90 degrees warrants a 30 percent rating, limitation to 100 degrees warrants a 40 percent rating, and limitation to 110 degrees warrants a maximum 50 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5207.

Under Diagnostic Code 5208, a 20 percent rating is warranted when forearm flexion of the major arm is limited to 100 degrees and forearm extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5208.

Diagnostic Codes 5209, 5210, 5211, and 5212 are not applicable, as the evidence does not indicate the Veteran suffers from joint fracture, nonunion of the radius and ulna, impairment of the ulna, or impairment of the radius.

Prior to the April 2009 rating decision, the Veteran was afforded a VA examination in February 2009. The Veteran reported an aching, sharp pain in his right elbow occurring four times per day that traveled to his shoulder. The pain was elicited by physical activity and cold weather. He reported using over-the-counter medication to relieve symptoms but could function without medication. He experienced stiffness, swelling and locking in his elbow. He did not have weakness, heat, redness, giving way, lack of endurance, fatigability or dislocation. He reported limited repetitive elbow activity. 

Physical examination revealed tenderness in the right elbow. There were no signs of edema, effusion, weakness, redness, heat, guarding of movement or subluxation. The range of motion of the right elbow was flexion to 145 degrees; extension to 0 degrees; supination to 85 degrees; and pronation to 80 degrees. The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

A subsequent VA examination was conducted in June 2011. The examiner confirmed his diagnosis and the Veteran reported experiencing weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness and pain. There was no indication of deformity, drainage, effusion, subluxation or dislocation. The Veteran stated he experienced flare-ups caused by physical activity and stress as often as once per day that lasted for two days. During flare-ups, he is unable to straighten or bend his elbow. He also reported problems sleeping due to pain in his wrist, hand, elbow and shoulder. 

Range of motion for the left elbow joint was within normal limits and for the right; flexion was limited to 90 degrees, extension to 10 degrees, supination to 45 with pain at 45 degrees, and pronation to 70 degrees. The Veteran was able to perform repetitive range of motion to the same limits. The examiner noted that neither the right or left elbow joint functions were additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

A Disability Benefits Questionnaire was completed in January 2016 for elbow and forearm conditions. The examiner noted that the Veteran suffered from degenerative arthritis of the right elbow and nerve entrapment. The Veteran reported constant pain with flare-ups four to five days a week associated with his work as a mechanic. The pain worsened due to cold weather. The Veteran restricted the use of his right arm to lifting 10 pounds or less and did not lift with his right arm during flare-ups. 

Range of motion for both the Veteran's right and left elbow were within normal limits. Pain on flexion and extension and with weight bearing was noted for the right elbow. There was evidence of tenderness or pain on palpation and crepitus for the right elbow. No pain, crepitus or tenderness was noted on the left. The Veteran was able to complete repetitive use testing for both the right and left and the examiner noted that the Veteran reported pain in his right elbow without loss of range of motion. He self-restricted movement in anticipation of the pain. Muscle strength was slightly reduced in the right elbow on both flexion and extension; the examiner noted that the reduction was due to both arthritis and nerve transposition. Muscle strength on the left was normal.  

Private treatment records document the Veteran's complaints of pain, tenderness, stiffness and locking, and note diagnosis and treatment for his right elbow disability. Records also included x-rays and documented surgeries in May 2010 and February 2015 on his right elbow and his recovery thereafter. Treatment records revealed that after the February 2015 surgery he reported decreased pain, improving stiffness and increased range of motion. 

The Veteran participated in physical therapy post-surgery and based on progress notes, began seeing improvements. In March 2015, his right elbow range of motion was flexion to 90 degrees; all others planes were within normal limits. He also experienced pain with strength testing and tenderness. By May 2015, the Veteran reported no pain, experienced increased range of motion and muscle strength, and less tightness and stiffness. 

However, several months later, the Veteran reported mild, right elbow pain, numbness and improving stiffness. Range of motion on the right was noted as flexion to 120 degrees with mild pain, extension to zero degrees, supination and pronation to 80 degrees.  

Based on the evidence detailed above, the veteran does not exhibit limitation of right arm flexion meeting the criteria for a rating in excess of 10 percent prior to June 13, 2011, and in excess of 20 percent thereafter. As the foregoing shows, even when considering pain, the Veteran's limitation of flexion has been no worse than to 90 degrees of flexion.  As well, at no time has limitation of extension been to a compensable level.  For the period after June 13, 2011, without motion actually or functionally limited to 70 degrees of flexion (or to a compensable level in extension), separate ratings or a rating greater than 20 percent cannot be granted under Diagnostic Codes 5206 and 5207. The 10 percent and 20 percent ratings compensate the Veteran for pain and impairment of the functional use of the right elbow. The Board has also considered whether a higher rating may be warranted under an alternative code, but none do so. 

In evaluating musculoskeletal disabilities, the Board must consider additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). In this regard, the Board acknowledges the veteran's complaints of right elbow pain. However, none of the examiners or treatment records documented a decrease in range of motion of the right elbow with repetitive movement. There is no persuasive showing that such pain has resulted in additional functional limitation such as to warrant an increased rating.

In so finding the above, the Board notes that the Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating. This lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the extent of the elbow impairment based on objective data coupled with the lay complaints. In this regard, the Board notes that the VA examiners, as well as private providers, have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints. For these reasons, greater evidentiary weight is placed on the findings from examinations and treatment records concerning the type and degree of impairment associated with the elbow disability.

Accordingly, the Board concludes that the Veteran's right elbow disability has been 10 percent disabling prior to June 13, 2011 and 20 percent thereafter. As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

III. Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2016); see also  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected elbow disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's elbow disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports pain and limitation of motion.  The ratings under Diagnostic Code 5206 to 5208 contemplate such symptomatology.  Thus, the ratings are adequate to fully compensate him for his disability on appeal. As such, referral for extraschedular consideration is not warranted. 38 C.F.R. § 3.321 (b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. The Board notes that the Veteran has separate ratings for scars, right median ulnar nerve entrapment, limitation of extension and impairment of supination, all associated with his elbow disability. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, although the Veteran meets the schedular criteria for a TDIU, neither the evidence nor the Veteran suggests he is unemployable due to his right elbow disability. In fact, the evidence indicates the Veteran is currently employed. The January 2016, June 2011 and February 2009 examiners noted that the Veteran's right elbow disability would negatively impact his work as a mechanic due to limitations from elbow pain. However, the record indicates the Veteran is gainfully employed.  Therefore, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

Therefore, the Board finds that the matter of Veteran's entitlement to TDIU due to the disability at issue has not been reasonably raised and further discussion of a TDIU is not necessary.


ORDER

Entitlement to an increased rating for a right elbow disability in excess of 10 percent prior to June 13, 2011, and in excess of 20 percent thereafter is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


